Citation Nr: 1402508	
Decision Date: 01/17/14    Archive Date: 01/31/14

DOCKET NO.  08-06 599A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois



THE ISSUE

Entitlement to service connection for bilateral hearing loss.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

B. Rideout, Associate Counsel




INTRODUCTION

The Veteran had active duty service from May 1966 to April 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.  

The Board notes that the Veteran requested a hearing in Washington, DC, in his VA Form 9.  Such a hearing was not scheduled.  The Veteran's representative also filed a brief with an accompanying article directly to the Board without a waiver of the RO's initial consideration.  However, the Board finds that there is no prejudice in proceeding with a final decision at this time because the Board has granted the benefit sought on appeal.

The Board also notes that, in addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that there are VA medical records dated from 2006 to 2013 and the brief.  The remaining documents are either duplicative or irrelevant to the issue on appeal.  
 

FINDING OF FACT

The Veteran has current bilateral hearing loss related to his military service.


CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the Veteran, bilateral hearing loss was incurred in active service. 38 U.S.C.A. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

As the Board's decision to grant service connection for bilateral hearing loss herein constitutes a complete grant of the benefits sought on appeal, no further action is required to comply with the Veterans Claims Assistance Act of 2000 and the implementing regulations.

The Veteran served in the Republic of Vietnam from March 1967 to October 1968, and his military occupational specialty was an ammunition technician.  VA has conceded noise exposure based upon his service in Vietnam and his credible statements regarding the explosions he was subjected to while there, to include two ammunition bunker explosions.

The Veteran was provided an enlistment examination in May 1966 at which time his ears were found to be normal.  Notably, he did not meet the VA standards for hearing loss at that time. 38 C.F.R. § 3.385.

In January 1969, the Veteran underwent an audiogram, which revealed worsening hearing.  In fact, the Veteran had hearing loss for VA purposes in his left ear at that time. See 38 C.F.R. § 3.385.  Specifically, on the authorized audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
15
15
25
LEFT
40
15
20
25
25

Additionally, the Veteran has provided competent and credible statements that he has had hearing loss since the explosions in Vietnam.

The Veteran was afforded a VA examination in connection with his claim in October 2006, which revealed current bilateral hearing loss as defined under 38 C.F.R. § 3.385.  The examiner opined that the Veteran's hearing loss was not due to his in-service noise exposure and cited, in part, the Veteran's normal hearing upon separation from service.  While the Veteran's hearing was noted to be normal at his March 1969 separation examination, only a whisper test was performed at that examination.  VA has observed that whispered voice tests can be subjective, inaccurate, and insensitive to the types of hearing loss most commonly associated with noise exposure.  Moreover, the examiner did not address the January 1969 audiological findings.  As such, the Board finds that the opinion has little probative value.

Thus, for the reasons described above, the Board concludes that there is a reasonable doubt as to whether the Veteran's current bilateral hearing loss is related to his military service.  To the extent that there is any reasonable doubt, that doubt will be resolved in the Veteran's favor. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. Accordingly, the Board concludes that service connection for bilateral hearing loss and tinnitus is warranted.


ORDER

Subject to the provisions governing the award of monetary benefits, service connection for bilateral hearing loss is granted. 



____________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


